Citation Nr: 0023017	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-20 107	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of nose 
surgery (septoplasty).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1995 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the RO which denied service connection for 
residuals of nose surgery.  In June 1999, the Board remanded 
the issue to the RO for further development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

A nose disorder clearly and unmistakably preexisted the 
veteran's active service; he had nose surgery (septoplasty) 
during service which ameliorated the condition; and there was 
no increase in severity of the underlying condition on 
account of service.


CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and residuals of nose surgery (septoplasty) were 
not incurred in or aggravated by service.  38 U.S.C.A. §§  
1110, 1111, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1995 to 
November 1996.  An August 1995 service enlistment examination 
report reveals the veteran related a history of blunt force 
trauma to the nose which occurred 2 years prior during a 
hockey injury.  It was reported that the veteran made a full 
recovery and that he denied breathing problems, and the nose 
was normal on clinical evaluation.  In April 1996, the 
veteran reported for medical treatment with complaints of 
sinus problems.  He stated that he had a history of trauma to 
the nose in 1993 and again in 1994.  He related that he saw a 
doctor and that he was told that he would have problems in 
the future and that his condition would have to be fixed.  He 
was diagnosed as having seasonal rhinitis.  In May 1996, the 
veteran returned for treatment due to sinus complaints.  It 
was noted he twice broke his nose before service, in 1993 and 
1994, while playing sports, and he indicated that a doctor at 
home told him he might have nose problems in the future which 
would require surgery.  At the outpatient visit in May 1996, 
he was diagnosed as having a deviated septum to the left and 
was referred to the ear, nose and throat (ENT) clinic.  In 
June 1996, the veteran was evaluated by the ENT clinic.  It 
was reported that the veteran was status post nasal fracture 
two years ago.  He was diagnosed as having a nasal septum 
deviation.  The plan was to schedule the veteran for a 
septoplasty.  In July 1996, the veteran underwent 
septoplasty.  Follow-up treatment revealed that the veteran's 
breathing had improved and his headaches had resolved.  In 
August 1996, the veteran's sinuses were tender with 
palpation.  He was diagnosed as having an upper respiratory 
infection.  

VA examination in January 1997 reveals that the veteran's 
septum was reasonably straight with only minimal residual 
septal deformity.  The diagnoses were status post septoplasty 
for deviated nasal septum, and chronic rhinitis by history.

In June 1999, the RO wrote the veteran and requested that he 
provide treatment records from medical providers who treated 
him before service for nose problems, including reports 
related to his broken nose in 1993 and 1994.  The RO also 
requested that the veteran submit evidence for nose problems 
since discharge from service.  The veteran never responded to 
the RO's request for medical evidence.

During an October 1999 VA examination, the veteran stated he 
had a broken nose prior to entry into service.  He related 
that since his broken nose he had had difficulty with nasal 
breathing mainly from his left side.  He reported undergoing 
septoplasty while in the military.  He stated that since the 
septoplasty he had continued to have difficulty breathing.  
He also stated he had nasal congestion.  He related he also 
had headaches which resolved with the use of nonsteroidal 
medications.  Physical examination revealed the veteran 
continued to have septal deviation despite septoplasty 
surgery while in the military.  The examiner stated the 
veteran had nasal obstruction and problems breathing prior to 
his entry into the military so one could not state that his 
service time was directly related to his symptoms.

II.  Analysis

The veteran's claim for service connection for residuals of 
nose surgery (septoplasty) is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed to the extent possible and, therefore, the 
VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a).  In this regard, the Board remanded the 
case in 1999 to develop the evidence on this issue, but the 
veteran failed to respond to the request for medical records 
pertaining to his nose condition prior to and subsequent to 
service.  Veterans claiming benefits have an obligation to 
cooperate with the VA.  The duty to assist is not a one-way 
street, and the veteran, in the instant case, has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating a condition incurred before 
enlistment, will not be considered service connected unless 
the disease or injury was otherwise aggravated by service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A review of the veteran's service entrance examination shows 
the veteran gave a history of blunt force trauma to the nose 
during a hockey game 2 years prior.  He reported he made a 
full recovery and denied any breathing problem.  Physical 
examination revealed his nose was normal.  Since physical 
examination at the time of service entrance revealed the 
veteran's nose was normal, the presumption of soundness 
applies, although it may be rebutted by clear and 
unmistakable evidence showing pre-service existence of a nose 
disability.  The Board finds that such presumption is 
rebutted as to this condition as the medical evidence clearly 
and unmistakably establishes that the veteran had a nose 
disability prior to his entrance into active service in 
August 1995.  The evidence shows that during service and even 
post-service, the veteran consistently gave a history of 
having his nose broken on two separate occasions in 1993 and 
1994 (prior to his August 1995 service entrance).  In October 
1999, a VA examiner stated the veteran had nasal obstruction 
and problems breathing prior to his entry into the military 
so one could not state that his service time was directly 
related to his symptoms.  The Board observes that in Doran v. 
Brown 6 Vet. App. 283 (1994), the United States Court of 
Appeals for Veterans Claims (previously called the Court of 
Veterans Appeals) (Court) held that the presumption of 
soundness had been rebutted by clear and unmistakable 
evidence which consisted of the appellant's own admission 
during clinical evaluation of a preservice history of a 
condition.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court noted that in determining whether there is clear and 
unmistakable evidence that injury or disease existed before 
service, the VA must consider history recorded at time of 
examination with all other material evidence.  The Board 
finds that the veteran's own admission to injuring his nose 
prior to service, and the VA examiner's 1999 opinion to the 
effect that the veteran's condition existed prior to service, 
clearly and unmistakably rebuts the presumption of soundness.  
See Harris v. West, 203 F.3d 1347 (Fed.Cir. 2000).  As the 
presumption of soundness has been rebutted, the Board 
concludes that the veteran's nose disorder preexisted 
service.

Since a nose disorder preexisted service, service connection 
may be granted only if the condition was aggravated by 
service.  For a finding of aggravation, there must be an 
increase in severity of the underlying condition during 
service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The 
veteran's service medical records show that shortly after the 
veteran's entrance into service, he began complaining of 
sinus problems (i.e. breathing problems).  During an entrance 
examination, the veteran denied a history of breathing 
problems associated with his broken nose; however, subsequent 
medical reports show he related having problems breathing 
since breaking his nose.  The continuation of the same 
symptoms prior to service and during service does not 
indicate an increase in disability.  The Board notes that the 
veteran underwent septoplasty during service.  Treatment 
reports subsequent to the surgery reveal the veteran's 
breathing had improved and his headaches had resolved.  A 
review of the overall evidence demonstrates that there was no 
increase in the veteran's nose disability, but that the 
disability had actually improved in service.  The Court has 
determined that where preexisting disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service, 
presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).  In the 
instant case, aggravation cannot be found since surgery in 
service ameliorated his preexisting disability.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for residuals of a nose surgery (septoplasty).  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of nose surgery 
(septoplasty) is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

